Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s response filed on 05/20/2022.
Claims 1-4, 9-13 are examined herein on the merits so far as they read on the elected species. 


Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 3, 4 are rejected under 35 U.S.C. 101 because the claimed invention contains a natural product asymmetrical dimethylarginine (ADMA), SDMA or DMGV which are present in human blood plasma (see the reference Jens Martens-Lobenhoffer et al.) without significantly more. The claim(s) recite(s) usage of asymmetrical dimethylarginine (ADMA,) SDMA or DMGV to inhibit the proliferation of lymphocytes i.e just contacting natural product with lymphocytes. This judicial exception is not integrated into a practical application because the claims recite the usage of a natural product ADMA, SDMA or DMGV. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recite the usage of a natural product ADMA, SDMA or DMGV without any additional steps, and thus the claim recites a natural phenomenon. Further, regarding the amounts in claim 3, the normal AMDA concentration in blood of healthy adults is between 0.4 µM and 1 µM, but it may increase to the range 1.45–4.0 µM in certain diseases; and thus the claim recites a natural phenomenon.
Note: Jens Martens-Lobenhoffer et al., (J. Mass Spectrum, 2012, PTO-1449) teaches that asymmetrical dimethylarginine ADMA is a naturally occurring substance, which is found in blood plasm and cells of all vertebrates, and is metabolized to DMGV.

Response to Arguments
Applicant did not provide any arguments to the above rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1) Claims 1-4, and 9-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 9 contain the abbreviations ADMA, SDMA and DMGV. Where an abbreviation name is used in a claim as a limitation, the claim does not comply with the requirement of 35 U.S.C. 112, second paragraph. The claim scope is uncertain since the abbreviation cannot be used properly to identify the compound, accordingly, the claims are vague, and indefinite.


2) Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 1 does not recite how the method is used or performed.
For compact prosecution claim 1 is examined as “A method of using dimethylarginine derivatives to inhibit proliferation of lymphocytes; wherein said method comprises contacting said lymphocytes with dimethylarginine derivative selected from the group consisting of ADMA, SDMA and DMGV; the lymphocyte is selected from T cells and/or B cells.

3) Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 9 does not recite how the method is used or performed i.e does not recite administration step.
For compact prosecution claim 9 is examined as “A method of using dimethylarginine derivatives to treat diseases caused by abnormal proliferation of T cells and/or B cells; wherein said method comprises administering dimethylarginine derivative selected from the group consisting of ADMA, SDMA and DMGV.

Response to Arguments
Applicant did not provide any arguments to the above 35 U.S.C. 112(b) rejections.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodionov et al. (Nephrology, Dialysis, Transplantation (2014), 29(11), 2035-2042, PTO-892 of record).
Rodionov et al. discloses administration or infusion of asymmetrical dimethylarginine (ADMA) for 3 days using osmotic minipumps to mice. See abstract. It is taught that infusion of ADMA caused a 3- to 4-fold increase in plasma and urine ADMA levels and a 2- to 3-fold increase in plasma and urine levels of the ADMA-specific metabolite of AGXT2 α-keto-δ-(N,N-dimethylguanidino)valeric acid (DMGV). See abstract.
Rodionov et al.  discloses administration of asymmetrical dimethylarginine ADMA to mice, and said administration will inhibit the proliferation of lymphocytes such as T cells and/or B cells, since it is the property of the compound asymmetrical dimethylarginine on administration to mice.
Regarding the recitation “wherein ADMA induces the generation of ROS via AGXT2…..” in claim 2, it is pointed out that Rodionov et al. discloses administration of asymmetrical dimethylarginine ADMA to mice, and said administration will induce the generation of ROS via AGXT2, since it is the property of the compound asymmetrical dimethylarginine on administration to mice, and since Rodionov teaches that AGXT2 metabolizes ADMA.
Regarding the recitation “wherein DMGV induces the generation of ROS,…..” in claim 4, it is pointed out that Rodionov et al. discloses administration of asymmetrical dimethylarginine ADMA to mice, and administration of ADMA produces inherently ADMA-specific metabolite of AGXT2 α-keto-δ-(N,N-dimethylguanidino)valeric acid (DMGV); Rodionov et al. teaches that ADMA is metabolized to DMGV. Thus, the DMGV that is inherently produced will induce the generation of ROS inhibiting T cells and/or B cell proliferation, since it is the property of the compound DMGV and meets instant claim 4.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant’s argues that “although ADMA inhibits NO synthesis, SDMA or DMGV does not inhibit NO synthesis……”; Applicant argues that “Applicant’s data demonstrate that DMGV, ADMA, or SDMA induces ROS not by blocking NO synthesis; and Applicant argues that “DMGV, ADMA, or SDMA inhibits cell proliferation by inducing ROS”. Applicant’s arguments have been considered, but not found persuasive. Rodionov et al.  discloses administration of asymmetrical dimethylarginine ADMA to mice, and said administration will inhibit the proliferation of lymphocytes such as T cells and/or B cells, since it is the property of the compound asymmetrical dimethylarginine on administration to mice and meets instant claim 1.
Regarding the recitation “wherein ADMA induces the generation of ROS via AGXT2…..” in claim 2, it is pointed out that Rodionov et al. discloses administration of asymmetrical dimethylarginine ADMA to mice, and said administration will induce the generation of ROS via AGXT2, since it is the property of the compound asymmetrical dimethylarginine on administration to mice, and since Rodionov teaches that AGXT2 metabolizes ADMA.
Regarding the recitation “wherein DMGV induces the generation of ROS,…..” in claim 4, it is pointed out that Rodionov et al. discloses administration of asymmetrical dimethylarginine ADMA to mice, and administration of ADMA produces inherently ADMA-specific metabolite of AGXT2 α-keto-δ-(N,N-dimethylguanidino)valeric acid (DMGV); Rodionov et al. teaches that ADMA is metabolized to DMGV. Thus, the DMGV that is inherently produced will induce the generation of ROS inhibiting T cells and/or B cell proliferation, since it is the property of the compound DMGV and meets instant claim 4.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Radosevich (US 2011/0293525, PTO-892 of record).
Radosevich teaches that high levels of NO and increased expression of nitric oxide synthase (NOS) have been implicated in tumor progression. See para [0059]. Radosevich teaches treating cancer or abnormal proliferation of cells in mammals comprising administration of an agent to inhibit or prevent production or expression of nitric oxide synthase. See paras [0084]-[0085], [0089]. Radosevich teaches contacting tumor stem cells with NO inhibitor which includes asymmetrical dimethylarginine (ADMA). See para [0025]; claim 34. It is taught that the anti-NO therapeutics can be used for treating autoimmune diseases and disorders; inflammatory diseases and disorders. See para [0099].
Radosevich does not explicitly teach administration of asymmetrical dimethylarginine (ADMA) to a human suffering from cancer i.e does not provide an example.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of  asymmetrical dimethylarginine (ADMA) to a human suffering from cancer because Radosevich teaches treating cancer or abnormal proliferation of cells in mammals comprising administration of an agent to inhibit or prevent production or expression of nitric oxide synthase, and Radosevich teaches NO inhibitor includes asymmetrical dimethylarginine, ADMA. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer an effective amount of asymmetrical dimethylarginine, ADMA to a human suffering from cancer with reasonable expectation of success of treating or reducing abnormal proliferation of cells and treating cancer.
Radosevich renders obvious administration of asymmetrical dimethylarginine (ADMA) to a subject suffering from cancer or treating abnormal proliferation of cells in human, and said administration will inhibit the abnormal proliferation of lymphocytes such as T cells and/or B cells, since it is the property of the compound asymmetrical dimethylarginine on administration to a human to treat cancer.
It would have been obvious to a person of ordinary skill in the art to administer asymmetrical dimethylarginine in an amount of 1 µM to 5 µM. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of asymmetrical dimethylarginine. One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the effective amounts of asymmetrical dimethylarginine employed, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. The determination of the optimum ranges for the presently claimed active agent(s) would have been a matter well within the purview of one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant’s argues that “although ADMA inhibits NO synthesis, SDMA or DMGV does not inhibit NO synthesis……Radosevich suggested that ADMA can inhibit inflammation by blocking NO”; Applicant argues that “DMGV, ADMA, or SDMA does not induce ROS if AGXT2 is knocked out. These data demonstrate that DMGV, ADMA, or SDMA induces ROS not by blocking NO synthesis”; and Applicant argues that “DMGV, ADMA, or SDMA inhibits cell proliferation by inducing ROS”. Applicant’s arguments have been considered, but not found persuasive. Radosevich teaches treating cancer or abnormal proliferation of cells in mammals comprising administration of an agent to inhibit or prevent production or expression of nitric oxide synthase which includes asymmetrical dimethylarginine (ADMA). See paras [0084]-[0085], [0089]; see para [0025]; claim 34. Radosevich renders obvious administration of asymmetrical dimethylarginine (ADMA) to a subject suffering from cancer or treating abnormal proliferation of cells in human, and said administration will inhibit the abnormal proliferation of lymphocytes such as T cells and/or B cells, since it is the property of the compound asymmetrical dimethylarginine on administration to a human to treat cancer, and meets instant claims.



Claims 9-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Radosevich (US 2011/0293525, PTO-892).
Radosevich teaches that high levels of NO and increased expression of nitric oxide synthase (NOS) have been implicated in tumor progression. See para [0059]. Radosevich teaches treating cancer or abnormal proliferation of cells in mammals comprising administration of an agent to inhibit or prevent production or expression of nitric oxide synthase. See paras [0084]-[0085], [0089]. Radosevich teaches contacting tumor stem cells with NO inhibitor which includes asymmetrical dimethylarginine, ADMA. See para [0025]; claim 34. It is taught that the anti-NO therapeutics can be used for treating autoimmune diseases and disorders; inflammatory diseases and disorders. See para [0099].
Radosevich does not teach treating autoimmune disease such as rheumatoid arthritis comprising administering asymmetrical dimethylarginine.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of  asymmetrical dimethylarginine (ADMA) to a human suffering from autoimmune disease such as rheumatoid arthritis because Radosevich teaches that anti-NO therapeutics can be used for treating autoimmune diseases and disorders; inflammatory diseases and disorders (see para [0099]), and Radosevich teaches NO inhibitor includes asymmetrical dimethylarginine (ADMA). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer an effective amount of asymmetrical dimethylarginine (ADMA) to a human suffering from autoimmune disease such as rheumatoid arthritis with reasonable expectation of success of treating rheumatoid arthritis, since rheumatoid arthritis is an autoimmune and inflammatory disease, and since Radosevich teaches NO inhibitor such as ADMA can be used to treat autoimmune disease and inflammatory diseases.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Radosevich teaches that anti-NO therapeutics can be used for treating autoimmune diseases and disorders; inflammatory diseases and disorders (see para [0099]), and Radosevich teaches NO inhibitor includes asymmetrical dimethylarginine (ADMA). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer an effective amount of asymmetrical dimethylarginine (ADMA) to a human suffering from autoimmune disease such as rheumatoid arthritis with reasonable expectation of success of treating rheumatoid arthritis, since rheumatoid arthritis is an autoimmune and inflammatory disease, and since Radosevich teaches NO inhibitor such as ADMA can be used to treat autoimmune disease and inflammatory diseases.
Claims 4, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Radosevich (US 2011/0293525, PTO-892) as applied to claims 1-3, 9-10, 13 above, and further in view of Jens Martens-Lobenhoffer et al. (Analytical biochemistry, 419, 2011, 234-240, PTO-1449).
Radosevich is applied as discussed above.
Radosevich does not teach administration of α-keto-δ-(N,N-dimethylguanidino)valeric acid (DMGV).
Jens Martens-Lobenhoffer et al. teaches that α-keto-δ-(N,N-dimethylguanidino)valeric acid (DMGV) is a metabolite of dimethylarginine ADMA. It is taught that ADMA is metabolized by the enzyme AGXT2 to DMGV. See abstract.
Regarding the recitation “wherein ADMA induces the generation of ROS by the action of AGXT2, ….” in claim 11, it is pointed out that Radosevich renders obvious administration of asymmetrical dimethylarginine (ADMA) to a subject suffering from autoimmune disease such as rheumatoid arthritis in human, and said administration will induce the generation of ROS via AGXT2, since it is the property of the compound asymmetrical dimethylarginine on administration to a human to treat autoimmune disease such as rheumatoid arthritis; and Jens Martens-Lobenhoffer et al. teaches that AGXT2 metabolizes ADMA.
Regarding the recitation “wherein DMGV induces the generation of ROS…..”, in claim 4, it is pointed out that Radosevich renders obvious administration of asymmetrical dimethylarginine (ADMA) to a human suffering from cancer or treating abnormal proliferation of cells in human, and administration of ADMA produces inherently ADMA-specific metabolite of AGXT2 α-keto-δ-(N,N-dimethylguanidino)valeric acid (DMGV) as evidenced by Jens Martens-Lobenhoffer et al. Thus, the DMGV that is inherently produced on administration of ADMA will induce the generation of ROS inhibiting T cells and/or B cells proliferation, since it is the property of the compound DMGV and meets instant claim 4.
Regarding the recitation “wherein DMGV induces the generation of ROS…..”, in claim 12, it is pointed out that Radosevich renders obvious administration of asymmetrical dimethylarginine (ADMA) to human to treat autoimmune disease such as rheumatoid arthritis, and administration of ADMA produces inherently ADMA-specific metabolite of AGXT2 α-keto-δ-(N,N-dimethylguanidino)valeric acid (DMGV) as evidenced by Jens Martens-Lobenhoffer et al. Thus, the DMGV that is inherently produced on administration of ADMA will induce the generation of ROS inhibiting T cells and/or B cells proliferation, since it is the property of the compound DMGV and meets instant claim 12.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.

Applicant’s argues that “although ADMA inhibits NO synthesis, SDMA or DMGV does not inhibit NO synthesis……Radosevich suggested that ADMA can inhibit inflammation by blocking NO”; Applicant argues that “DMGV, ADMA, or SDMA does not induce ROS if AGXT2 is knocked out. These data demonstrate that DMGV, ADMA, or SDMA induces ROS not by blocking NO synthesis”; and Applicant argues that “DMGV, ADMA, or SDMA inhibits cell proliferation by inducing ROS”. Applicant’s arguments have been considered, but not found persuasive. Regarding the recitation “wherein DMGV induces the generation of ROS…..”, in claim 4, it is pointed out that Radosevich renders obvious administration of asymmetrical dimethylarginine (ADMA) to a human suffering from cancer or treating abnormal proliferation of cells in human, and administration of ADMA produces inherently ADMA-specific metabolite of AGXT2 α-keto-δ-(N,N-dimethylguanidino)valeric acid (DMGV) as evidenced by Jens Martens-Lobenhoffer et al. Thus, the DMGV that is inherently produced on administration of ADMA will induce the generation of ROS inhibiting T cells and/or B cells proliferation, since it is the property of the compound DMGV and meets instant claim 4.
Regarding the recitation “wherein DMGV induces the generation of ROS…..”, in claim 12, it is pointed out that Radosevich renders obvious administration of asymmetrical dimethylarginine (ADMA) to human to treat autoimmune disease such as rheumatoid arthritis, and administration of ADMA produces inherently ADMA-specific metabolite of AGXT2 α-keto-δ-(N,N-dimethylguanidino)valeric acid (DMGV) as evidenced by Jens Martens-Lobenhoffer et al. Thus, the DMGV that is inherently produced on administration of ADMA will induce the generation of ROS inhibiting T cells and/or B cells proliferation, since it is the property of the compound DMGV and meets instant claim 12.
Regarding the recitation “wherein ADMA induces the generation of ROS by the action of AGXT2, ….” in claim 11, it is pointed out that Radosevich renders obvious administration of asymmetrical dimethylarginine (ADMA) to a subject suffering from autoimmune disease such as rheumatoid arthritis in human, and said administration will induce the generation of ROS via AGXT2, since it is the property of the compound asymmetrical dimethylarginine on administration to a human to treat autoimmune disease such as rheumatoid arthritis; and Jens Martens-Lobenhoffer et al. teaches that AGXT2 metabolizes ADMA.

Prior Art made of Record:
US 20190307856 A1: Para [255] Naive CD4.sup.+ T cells were activated in the presence or absence of nitric oxide synthase inhibitors Dimehtylarginine (DiMeArg);
British Journal of Cancer 2002, 87, 673-680: ADMA; dimethylarginine dimethylaminohydrolase I enhances tumor growth and angiogenesis;
Ghebremariam et al., US 20130224259;
Ghebremariam et al. teaches a method of treating a patient suffering from a disorder characterized by excessive NO production. See abstract. It is taught that the small molecule ADMA competitively inhibits NOS, thus lowering NO levels. under pathophysiological conditions, NO synthesis and/or DDAH activity may be pathologically increased. Such states include sepsis; fibrosis interstitial, e.g., pulmonary fibrosis; migraine headaches; and some inflammatory and autoimmune diseases. See para [0002]. Disorders resulting from excessive NO production and/or elevated DDAH activity include, e.g., fibrosis; sepsis; migraine headache, inflammation, autoimmune diseases, and certain cancers. See para [0401].


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627